IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-44,581-02


                      EX PARTE NICKY CHARUNE AGNEW, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 007-1194-11-A IN THE 7TH DISTRICT COURT
                              FROM SMITH COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

possession of a controlled substance and sentenced to imprisonment for life.

        Applicant complains that: appellate counsel was ineffective regarding a motion for rehearing;

trial counsel was ineffective for abandoning a meritorious suppression argument; trial counsel was

ineffective for failing to object to testimony from a DEA agent; trial counsel was ineffective for

failing to object to testimony regarding cocaine addicts; and trial counsel was ineffective for failing
to object to closing argument. Strickland v. Washington, 466 U.S. 668, 687 (1984).



       We order that this application be filed and set for submission on Applicant’s claim of

ineffective assistance of appellate counsel to determine whether the State Trooper who stopped

Applicant for a traffic violation had reasonable suspicion to continue Applicant’s detention after the

purpose for the traffic-stop had ended, whether the drug-evidence discovered after a canine-assisted

search should have been suppressed, and whether appellate counsel was ineffective for failing to

properly raise the issue before the appellate court. The parties shall brief these issues. This Court

has independently reviewed Applicant’s remaining claims, and habeas relief as to them is denied.

       It appears that Applicant is represented by counsel. If that is not correct, the trial court shall

determine whether Applicant is indigent. If Applicant is indigent and desires to be represented by

counsel, the trial court shall appoint an attorney to represent Applicant. TEX . CODE CRIM . PROC. art

26.04. The trial court shall send to this Court, within 60 days of the date of this order, a

supplemental transcript containing: a confirmation that Applicant is represented by counsel; the

order appointing counsel; or a statement that Applicant is not indigent. All briefs shall be filed with

this Court within 90 days of the date of this order.



Filed: September 12, 2018
Do not publish